   Case 1:15-cr-00038-JRH-BKE Document 72 Filed 08/13/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION




UNITED STATES OF AMERICA


     V.                                           CR 115-038


TYRONE BOBO JOHNSON




                                     ORDER




     On    July   9,   2020,   the    Court   denied   Defendant      Tyrone   Bobo

Johnson's    motion     to   reduce    sentence    under   the     compassionate

release    provision    of   18    U.S.C. § 3582(c)(1)(A)        on   alternative

grounds.    First, the Court found that Johnson had not exhausted

his administrative remedies.          Second, the Court found that Johnson

had not demonstrated that he has a qualifying medical condition

warranting compassionate release.

     On July 14, 2020, Defendant filed a Reply Brief, which he had

mailed prior to his receipt of the Order denying relief.                Defendant

attached certain medical records thereto, but the Court had already

considered the entirety of his inmate medical records as supplied

by the Government when it denied his request for relief.                Defendant

also attached his proof of exhaustion, submitting a copy of his

request to the warden for compassionate release.                  This request,

however, is dated       June 30, 2020, which only served as further

evidence that Defendant had not exhausted administrative remedies
      Case 1:15-cr-00038-JRH-BKE Document 72 Filed 08/13/20 Page 2 of 4



prior to filing his motion for compassionate release on May 18,

2020.    The Court therefore did not address Defendant's request for

relief any further after receiving this new information via his

Reply Brief.

        Now, Defendant moves for reconsideration of the Order denying

compassionate release.       Defendant attaches thereto his Reply Brief

and    supporting   documentation,     explicitly    asking   the   Court   to

consider them.


        First, in consideration of the issue of exhaustion. Defendant

must realize that the requirement exists because the Bureau of

Prisons is better       positioned to assess an individual inmate's

present circumstances than the district court.            See United States

V. Raia, Case No. 20-1033 (3d Cir. Jan. 3, 2020), Am. Opinion of

Apr. 8, 2020, Doc. 25, at 8 (stating that             [g]iven BOP's shared

desire for a safe and healthy prison environment, . . . strict

compliance with § 3582(c)(1)(A)'s exhaustion requirement takes on

added - and critical - importance" in connection with the COVID-

19 pandemic").      Neither § 3582(c) nor case law creates any special

exception to the mandatory language that the BOP be given the first

opportunity to consider any request for compassionate               release.

See Ross v. Blake,            U.S.      , 136 S. Ct. 1850, 1856 (2016)

(finding that courts cannot ignore the mandatory language of the

Prison     Litigation    Reform    Act's   exhaustion    statute    even    to

accommodate special circumstances).          Thus, Defendant's motion for
     Case 1:15-cr-00038-JRH-BKE Document 72 Filed 08/13/20 Page 3 of 4



compassionate release        was appropriately denied for failure to

exhaust administrative remedies, and the Court will not disturb

this ruling.

      Even   though    unnecessary,          the   Court    will   also   address

Defendant's argument that his hypertension and diabetes qualify

him as having a serious medical condition.                 The Court first notes

that the medical records only show that Defendant is prediabetic.

This falls short of the Type 2 Diabetes Mellitus that the CDC lists

as placing a person at greater risk of becoming severely ill should

he   contract    COVID-19.        See    Centers     for     Disease   Control     &


Prevention, People with Certain Medical Conditions, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html               (last    visited   on

August 11, 2020).       As for Defendant's hypertension, the CDC lists

it as a condition that "'might be at an increased risk for severe

illness from covid-19."          Id. (emphasis added).         However, at this

point, the Court is unwilling to conclude that a condition that

"might"    put   a   defendant    at    an    increased     risk   qualifies     his

circumstances as extraordinary and compelling enough to warrant

early release.       The Court's position here is buttressed by the

fact that this Defendant has tested positive for COVID-19 without

serious effect.


      In short, the Court has reviewed Defendant's submissions of

July 14 and 22, 2020, and remains convinced that he is not entitled
     Case 1:15-cr-00038-JRH-BKE Document 72 Filed 08/13/20 Page 4 of 4



to    compassionate     release.       Accordingly,     his     motion   for

reconsideration (doc. 71) is DENIED.


      ORDER ENTERED at Augusta, Georgia, this                 day of August,

2020.




                                         J. (RANp^ HALL,/ CHIEF JUDGE
                                         UNITED BTATES DISTRICT COURT
                                         SOUTHE     DISTRICT OF GEORGIA
